As Filed with the Securities and Exchange Commission on August 17, 2007 Registration No.:333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TERABEAM, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 04-2751645 (I.R.S. Employer Identification No.) 2115 O’Nel Drive San Jose, CA95131 (408) 731-2700 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Robert E. Fitzgerald Chief Executive Officer Terabeam, Inc. 2115 O’Nel Drive San Jose, CA95131 (408) 731-2700 (Name, address, including zip code, and telephone number, including area code, of agent for service) with a copy sent to: David L. Renauld, Esq. Terabeam, Inc. 881 North King Street, Suite 100 Northampton, MA01060 (413) 584-1425 Approximate date of commencement of proposed sale to the public:From time to time after this registration statement becomes effective. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. ý If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o If this Form is a post-effective amendment to a registration statement file pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount of Shares to be Registered(1) Proposed Maximum Offering Price per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common stock, par value $0.01 per share 4,300,000 $1.86 (2) $7,998,000 (2) $246 Common stock, par value $0.01 per share 2,150,000 $2.45 (3) $5,267,500 (3) $162 (1) The registrant is hereby registering the disposition of 4,300,000 shares of its outstanding common stock and 2,150,000 shares of its common stock underlying warrants issued pursuant to the terms of a Purchase Agreement dated as of July 19, 2007.Pursuant to Rule 416, this registration statement also registers such additional shares of the registrant’s common stock as may become issuable as a result of stock splits, stock dividends, or similar transactions. (2) The proposed maximum offering price per share of common stock and the proposed maximum aggregate offering price are calculated solely for the purpose of determining the registration fee pursuant to Rule 457(c) under the Securities Act of 1933, based on (i) the average of the high and low sale prices of the common stock as reported on the NASDAQ Capital Market on August 14, 2007 and (ii) the number of outstanding shares of Terabeam common stock being registered. (3) The proposed maximum offering price per share of common stock and the proposed maximum aggregate offering price are calculated solely for the purpose of determining the registration fee pursuant to Rule 457(g) under the Securities Act of 1933, based on (i) the exercise price per share of the warrants and (ii) the number of shares of Terabeam common stock issuable upon exercise of the warrants. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed.The selling stockholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission becomes effective.This prospectus is not an offer to sell these securities, and it is not soliciting an offer to buy these securities, in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED AUGUST 17, 2007 PROSPECTUS [LOGO OF TERABEAM, INC.] TERABEAM, INC. 2115 O’Nel Drive San Jose, CA95131 6,450,000 SHARES OF COMMON STOCK This prospectus relates to an aggregate of 6,450,000 shares of our common stock which may be disposed of by the selling stockholders identified in this prospectus or their transferees.The shares covered hereby consist of 4,300,000 shares of our outstanding common stock and 2,150,000 shares of our common stock issuable upon the exercise of warrants that are held by those selling stockholders identified in this prospectus.The shares and warrants were acquired directly from us on July 19, 2007 in a private placement that was exempt from the registration requirements of the federal securities laws. We will not receive any of the proceeds from the sale or other disposition of these shares by the selling stockholders or their transferees, but we will receive proceeds from the exercise of warrants, if exercised for cash.We will generally bear the costs related to the registration of the shares covered by this prospectus, other than selling commissions. The selling stockholders, or their donees, pledgees, transferees, or other successors-in-interest, may, from time to time, sell, transfer, or otherwise dispose of any or all of their shares of common stock or interests in shares of common stock on any stock exchange, market, or trading facility on which the shares are traded or in private transactions.These dispositions may be at fixed prices, at prevailing market prices at the time of sale, at prices related to the prevailing market price, at varying prices determined at the time of sale, or at negotiated prices.The selling stockholders may sell the shares through broker-dealers or agents, who may receive compensation in the form of commissions, discounts. or concessions. Our common stock is quoted on the NASDAQ Capital Market under the symbol “TRBM.”On August 14, 2007, the last reported sale price of our common stock was $1.85per share. You should read this prospectus carefully before you invest. INVESTING IN OUR STOCK INVOLVES A HIGH DEGREE OF RISK.SEE “RISK FACTORS”
